            Case 2:19-cv-00799-PD Document 54 Filed 07/22/20 Page 1 of 1

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENARD PITNEY,                                      :
                        Plaintiff,                  :
                                                    :
            v.                                      :       Civ. No. 19-799
                                                    :
CITY OF CHESTER,                                    :
               Defendant.                           :
                                                    :

                                              ORDER
       AND NOW, this 22nd day of July, 2020, upon consideration of Plaintiff’s unopposed

Motion to Extend Scheduling Order Deadlines (Doc. No. 53), it is hereby ORDERED that

Plaintiff’s Motion is GRANTED.           It is FURTHER ORDERED that my Amended Class

Discovery Scheduling Order (Doc. No. 52) is AMENDED as follows:

       1.        The Parties shall complete all class discovery by September 2, 2020. The Parties

shall conduct discovery remotely (e.g. exchange all documents electronically; take

depositions by videoconference; etc.) pending further Order of the Court;

       2.        Plaintiff shall file his class certification motion(s), together with supporting brief,

no later than September 16, 2020. Responses shall be filed no later than September 30, 2020;

and

       3.        A hearing on class certification will be held on Thursday, October 15, 2020 at

2:00 p.m. in Courtroom 14A, United States District Court for the Eastern District of Pennsylvania,

601 Market Street, Philadelphia, PA 19106.

       No further extensions, absent good cause, will be granted.




                                                                        AND IT IS SO ORDERED.
                                                                        /s/ Paul S. Diamond
                                                                        _________________
                                                                        Paul S. Diamond, J.
